DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
In line 2 of claim 4, the letter “s” should be --is--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (US 2016/0145413).
Regarding claim 7, Patel teaches a composition comprising polylactic acid (PLA) and acetyl tributyl citrate (ATBC); and wherein the composition has been subjected to trace element extraction in order to achieve a medical grade resin (¶42), meaning it will have a reduced amount of trace elements.
Regarding claim 8, Patel teaches that the PLA and ATBC mixture ratio is from 5 to 35% by weight (¶45).
Regarding claims 9 and 11, Patel teaches that the composition may be used to make a flexible foldable needle safety shield (¶46) and a barrel for a syringe (¶49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Luan et al. (CN 101152588) in view of Arnault et al. (WO 2019/043134) and Patel (US 2016/0145413).  The citations below for Luan et al. are taken from an English language machine translation included herewith.
Regarding claims 1 and 2, Luan et al. teaches a composition comprising 100 parts by weight of a degradable polymer, such as polylactic acid, 2-8 parts of a plasticizer, such as acetyl tributyl citrate, 2-8 parts of a stabilizing auxiliary, such as epoxidized soybean oil (vegetable oil) or glycerol (glycerin), and 0-35 parts of a filler, such as calcium carbonate or talc (¶17-22).  
Luan et al. does not teach that the filler is corn flour.  However, Arnault et al. teaches a composition comprising polylactic acid and fillers (Page 17, lines 7-13) such as calcium carbonate, talc, or corn flour (Page 15, lines 14-35).  Luan et al. and Arnault et al. are analogous art because they are from the same field of endeavor, namely that of biodegradable compositions based on polylactic acid used for molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use corn flour, as taught by Arnault et al., as the filler in the composition, as taught by Luan et al., and would have been motivated to do so because calcium carbonate, talc, and corn flour are art recognized equivalents used for the same purpose in biodegradable polylactic acid compositions used for molded articles and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other.  MPEP 2144.06 II.
Luan et al. does not teach that the composition has a reduced amount of trace elements because it’s been subjected to trace element extraction.  However, Patel teaches a composition comprising polylactic acid and acetyl tributyl citrate used for moldable articles such as syringes and teaches subjecting this composition to trace element extraction (¶42).  Luan et al. and Patel are analogous art because they are from the same field of endeavor, namely that of polylactic acid based compositions useful as syringes.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to subject the composition, as taught by Luan et al., to trace element extraction, as taught by Patel, and would have been motivated to do so in order to achieve a medical grade resin composition (¶42).
Regarding claim 3, Luan et al. teaches ranges for the filler, plasticizer, and degradable polymer.  These amounts do not overlap those claimed, specifically the amount of the plasticizer.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II.A.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to optimize the disclosed ranges through routine experimentation and would have been motivated to do so to ensure the desired level of processibility and stability of the final product article.
Regarding claim 4, Luan et al. teaches that the disclosed composition is used to make the syringe core rod (plunger) (¶16).
Regarding claims 5 and 6, Luan et al. does not teach that the specifically disclosed composition is used to make the needle cap for a syringe or a needle hub for a syringe.  However, Luan et al. teaches making other parts of a syringe, such as the needle cap, needle seat, and jacket (barrel) out of similar compositions (¶6).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use the disclosed composition, as taught by Luan et al., to make other parts of the syringe such as the needle cap and the needle hub, and would have been motivated to so because it is commercially advantageous to make as many items as possible from one composition.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2016/0145413) as applied to claim 7.
Patel teaches the composition of claim 7 as set forth above.  Patel does not teach that this composition is used to make a tip for a syringe.  However, Patel does teach using the composition to make other parts of a syringe such as a plunger, a barrel and a needle cap (¶49).  At the time of the invention, a person of ordinary skill in the art would have found it obvious to use the disclosed composition, as taught by Patel, to make other parts of the syringe such as the tip, and would have been motivated to so because it is commercially advantageous to make as many items as possible from one composition.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Luan et al. (CN 101152588) in view of Arnault et al. (WO 2019/043134) and Patel (US 2016/0145413), as applied to claims 1, 4 and 5 above, and over Patel (US 2016/0145413) as applied to claims 7, 9, and 10 above.
Regarding claim 12, this claim combines all the limitations of instant claim 1 and instant claim 7 from above.  Therefore, this claim is rejected in the same manner as claim 1 and claim 7 as set forth above.
Regarding claim 13, this claim combines the limitations of instant claim 4 and instant claim 9 from above.  Therefore, this claim is rejected in the manner as claim 4 and claim 9 as set forth above.  
Regarding claim 14, this claim combines the limitations of instant claims 4 and 5 and instant claims 9 and 10 from above.  Therefore, this claim is rejected in the manner as claims 4 and 5 and claims 9 and 10 as set forth above.  
Regarding claim 15, Patel teaches putting the medical grade resin in a bag and labeling the bag with a batch and a traceable code (¶42).  While Patel teaches doing this for the claimed biodegradable resin, at the time of the invention, one of ordinary skill in the art would have found it obvious to also do this for the claimed bioplastic resin as well, and would have been motivated to do so in order to keep track of the medical grade substance/article and to ensure its purity for such purposes.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767